Citation Nr: 0928867	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran contends that he developed bilateral hearing loss 
and tinnitus due to noise exposure in service.  Specifically, 
in numerous statements, including his September 2007 Appeal 
To Board Of Veterans' Appeals (VA Form 9), he reported that 
he worked around artillery while in Vietnam.

The Veteran's service treatment records do not indicate that 
he reported either bilateral hearing loss or tinnitus in 
service.  His August 1970 separation examination found no 
abnormalities of the ears and the Veteran made no complaints 
regarding his ears at that time.  His August 1970 separation 
examination also indicated that the Veteran's hearing was 
within normal limits, under 38 C.F.R. § 3.385.

The Veteran has submitted annual Audiometric Reports dated 
from 1982 until 2004, taken by his employer, indicating 
hearing loss over the years.  However, those records did not 
include reports of tinnitus.

In various private medical records from Dr. D.E., the Veteran 
denied tinnitus.  However, in a January 2009 consultation 
report, Dr. D.E. reported that the Veteran had been a patient 
of his for many years and that he was having trouble with his 
hearing and episodes of tinnitus since he was in Vietnam.  
Dr. D.E. further reported that a 2006 record documented that 
the Veteran has had trouble with his hearing and tinnitus 
since his Vietnam service, but that the Veteran had not 
mentioned that in a February 2004 record.  Dr. D.E. found no 
reason to doubt the Veteran's claim and further reported his 
belief that anyone who spent a significant amount of time 
working with artillery would undoubtedly have some degree of 
hearing loss and tinnitus, such that the Veteran's hearing 
loss and tinnitus would be related to his Vietnam service. 

Additionally, an April 2007 letter the Veteran's Ear, Nose, 
Throat physician, Dr. O.H., reported that the Veteran 
experienced hearing loss and tinnitus.  Dr. O.H. reported 
that he believed that the Veteran's hearing loss and tinnitus 
were likely noise induced.  

The Veteran has also submitted lay testimony.  In a January 
2007 Statement In Support Of Claim (VA Form 21-4138), the 
Veteran reported that he has had ringing in his ears since 
his Vietnam tour.  His co-worker, S.H., also provided an 
October 2008 statement indicating that S.H. had done the same 
work as the Veteran, but did not have hearing problems.  He 
also submitted a signed statement from various Veterans, in 
October 2008, who worked around artillery or mortars and who 
reported hearing loss and ringing in the ears.  

The record thus indicates that the Veteran had noise exposure 
both in service, while working around artillery, and for 
years following his service, while he was working for the 
Packaging Corporation of America, which required him to take 
annual hearing examinations.  However, no VA examination was 
provided to determine whether either his bilateral hearing 
loss or tinnitus is related to his service.  In light of the 
evidence, a VA examination should be provided to determine 
whether the Veteran's bilateral hearing loss and/or tinnitus 
are due to his in-service noise exposure or his post-service 
noise exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO/AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any bilateral hearing loss and 
tinnitus found to be present.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
any bilateral hearing loss and/or 
tinnitus found to be present had its 
onset in or is related to service.  In 
doing so, the examiner must acknowledge 
the Veteran's reports of both bilateral 
hearing loss and tinnitus since 
service, as well as, his post-service 
noise exposure.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  Thereafter, the RO/AMC should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO/AMC should issue a 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative an opportunity to 
respond.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




